Citation Nr: 1638324	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating higher than 10 percent prior to October 23, 2012, and higher than 30 percent since, for bilateral pes planus with plantar fasciitis and osteoarthritis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied a rating higher than 10 percent for bilateral pes planus with plantar fasciitis and osteoarthritis.  In a subsequent May 2013 rating decision, however, during the pendency of this appeal, the RO increased the rating for this service-connected disability to 30 percent, retroactively effective as of October 23, 2012.  The Veteran since has continued appealing for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (Absent express indication otherwise, it is presumed a Veteran is seeking the highest possible rating for a disability).  So his appeal now concerns whether he was entitled to a rating higher than 10 percent prior to October 23, 2012, and whether he has been entitled to a rating higher than 30 percent since.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in September 2014.  A transcript of the proceeding is in his electronic (i.e., paperless) claims file, so of record.

In November 2014, the Board remanded this increased-rating claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The remand also included directing the RO or Appeals Management Center (AMC) to issue a Statement of the Case (SOC) concerning additional claims of entitlement to service connection for a bilateral hip disorder, low back disorder, including osteopenia, and bilateral leg disorder, also including osteopenia.  An SOC accordingly was issued in December 2015 regarding these service-connection claims.  Consequently, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, however, the Veteran did not in response file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302, etc.  Consequently, the Board does not have jurisdiction to consider these other claims any further.

But since the claim for higher ratings for the bilateral foot disability continued to be denied on remand, this remaining claim is again before the Board.


FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's service-connected bilateral pes planus was no more than moderate, with pain on use of the feet, and was not manifested by marked deformity, swelling or characteristic callosities.

2.  From October 23, 2012 to September 28, 2014, the Veteran's service-connected bilateral pes planus was no more than severe; and was not manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances.

3.  Since September 29, 2014, the Veteran's service-connected bilateral pes planus, is manifested by pronounced, marked pronation, extreme tenderness of plantar surfaces, not improved by orthopedic shoes or appliances, and pain on movement, pain on weight-bearing, and pain on non-weight bearing.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2012, the criteria for a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and osteoarthritis have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  From October 23, 2012 to September 28, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and osteoarthritis have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

3.  Since September 29, 2014, the criteria for a disability rating of 50 percent, but no higher, for bilateral pes planus with plantar fasciitis and osteoarthritis have been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim, including apprising the Veteran of whose specific responsibility, his or VA's, it is for submitting the particular type of evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2009 letter satisfied this duty-to-notify obligation.  The claim was subsequently readjudicated, most recently on remand in a December 2015 Supplemental SOC (SSOC).

VA also has a duty to provide assistance to substantiate a claim, unless there is no possibility the assistance could help substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

To this end, the Veteran's service treatment records (STRs) have been obtained.  Her post-service VA and private treatment records also have been obtained.

As well, the Veteran was provided VA medical examinations in May 2009, October 2012, and September 2014.  The reports of those examinations contain the findings needed to assist in deciding this claim.  The reports are adequate as they are based on consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully-informed one, and contain reasoned explanations.  

The Veteran also, as mentioned, presented testimony during a September 2014 videoconference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ conducting a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end during the Board hearing, the presiding VLJ fully stated the matter on appeal, including emphasizing the type of evidence needed to show entitlement to greater compensation for this disability at issue.  The Veteran was assisted at the hearing by a representative of a State Veterans' Service Organization (VSO), who, along with the presiding VLJ, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  The Veteran, through her testimony, demonstrated that she had knowledge of the elements necessary to substantiate her claim for an increased evaluation.  Neither she nor her representative has suggested any deficiency in the conducting of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

There is no indication in the record that any additional evidence, relevant to this claim being decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that the VA's duty to assist has been met.

II.  Analysis

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed (or even the year prior) until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Indeed, this is true irrespective of whether an initial or established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's bilateral pes planus with plantar fasciitis and osteoarthritis disability is evaluated as 10 percent disabling prior to October 23, 2012, and 30 percent disabling thereafter under Diagnostic Code 5276 which addresses flatfoot, also called pes planus.  

Under Diagnostic Code 5276, a 10 percent rating is assigned when bilateral pes planus (flatfoot) is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned where bilateral pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Of note, the Veteran already has separate 10 percent ratings for right and left bunionectomy disabilities under Diagnostic Code 5280.  

Facts and Analysis

The Veteran contends that her bilateral foot disability is more advanced and painful than that contemplated by the ratings assigned.

A.  Increased Rating Prior to October 23, 2012

The Veteran was afforded a VA examination in May 2009.  She reported constant, localized pain in her feet.  The pain was described as crushing, squeezing, burning, aching, sharp, sticking and cramping.  She noted that the pain was 10 out of 10 and was elicited by physical activity and stress.  She reported taking Motrin and Tramadol to relieve the pain.  At rest, she noted weakness, stiffness, swelling and fatigue.  

Upon examination, the Veteran's bilateral feet revealed tenderness.  Active motion was found in the metatarsophalangeal joint of both the right and left great toes.  No painful motion, edema disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability was found.  No tenderness for palpation of the plantar surface was found, bilaterally.  Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally.  Pes planus was found to be present.  No valgus, forefoot/midfoot mal-alignment or deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted were present, bilaterally.  

The VA examiner noted that right and left foot x-rays were negative for plantar spur and no plantar tenderness of the bilateral foot was noted.  There was no evidence of abnormality of either the medial or lateral arches which are minimally reduced in overall angulation.  It was noted that the Veteran had removal of bunions on the great toe on her feet, bilaterally.  No hammer toes or hallux valgus were present.  Scars on the great toe were noted, bilaterally.  The scar on the right foot measured 6.0 cm by 0.4cm.  The scar on the left foot measured 5.0 cm by 0.4cm. The scars, bilaterally, were not painful upon examination and there no skin breakdown was found.  The superficial scars were found to have no underlying tissue damage.

Prior to October 23, 2012, the Board finds that a rating in excess of 10 percent is not warranted.  While tenderness was noted for both feet at the Veteran's May 2009 VA examination, there was no evidence on examination that she had swelling of her feet or callosities.  It was noted that she had no edema disturbed circulation.  There was no evidence valgus, forefoot/midfoot mal-alignment or deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus.  Marked pronation or the whole foot everted was not found, bilaterally.  As such, the Board finds that the Veteran's disability picture of her feet more closely approximates the criteria for a 10 percent disability rating for moderate flatfoot during this period.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior October 23, 2012, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and osteoarthritis; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.CA. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Increased Rating from October 23, 2012 to September 28, 2014

The Veteran was afforded a VA Flatfoot examination in October 2012.  She reported that her arches would fall in her shoes, that bumping her feet caused pain to shoot through her body and that she could not stand to have the bed covers touch her feet.  She noted that sometimes her feet would swell so much that they looked like they were going to "pop" and that she could not stand or walk for long periods of time.  She noted suffering from sharp pains.  

Upon examination, pain and pain accentuated on use, pain on manipulation of the feet, swelling and extreme tenderness of plantar surface were found, bilaterally.  Calluses were noted on the Veteran's right foot.  Symptoms relieved by arch supports were not noted.  Decreased longitudinal arch height on weight-bearing and marked deformity of the foot, bilaterally, was noted.  No marked pronation of the foot, weight-bearing line fall over or medial to the great toe, lower extremity deformity, inward bowing of the Achilles' tendon or marked inward displacement or severe spasms of the Achilles tendon on manipulation were found.  

The Veteran was afforded a VA Foot Miscellaneous examination in October 2012.  The examination report reflects that no evidence of Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries or bilateral weak foot was found upon examination.  Metatarsalgia was noted.  It was noted that the Veteran had undergone a bunionectomy on her right and left feet.  It was indicated that the Veteran had scars which were painful and/or unstable or a total area greater than 39 square cm.  

A September 2013 VA treatment record shows x-ray results of three weight-bearing views which showed a flat right foot, no heel spurs, a right bunionectomy and healed right first metatarsal osteotomy with screw.  There was mild degenerative joint disease of the right metatarsophalangeal joint.  A January 2014 VA medical record shows that the Veteran underwent a bunionectomy of the right big toe.  

At the Veteran's September 2014 videoconference hearing, she reported that the pain in the bottom of her feet and heels had gotten worse.  She noted swelling of her feet and that it was hard to find shoes to wear which were comfortable.  She reported that her feet were tender, sore and ached.  She stated that her activities included limited walking and standing.  She noted having surgery for her bunion.  She reported wearing support hose and inserts.  She noted that she was employed as an office assistant, working 40 hours a week.  She stated that her duties included climbing on equipment and forklifts to get the readings off of the equipment.

A Foot Condition Disability Benefits Questionnaire dated on September 24, 2014, shows that the Veteran reported sharp, throbbing and aching pain.  She noted that the pain was a 3 to 9 out of 10.  She reported tenderness, stiffness, weakness, easy fatigue, lack of endurance, swelling, redness, heat, loss of range of motion, grinding, popping and clicking.  Upon examination, pain on manipulation was found, bilaterally.  Pain accentuated on manipulation, bilaterally, and calluses were not found.  It was noted that orthotics were used for both feet.  Extreme tenderness of plantar surfaces, marked deformity, marked pronation, weight-bearing line fall over or medial to the great toe, lower extremity deformity, inward bowing of the Achilles' tendon or marked inward displacement or severe spasms of the Achilles tendon on manipulation were not found.  Decreased longitudinal arch height on weight-bearing, bilaterally, was noted.  Pain on movement, pain on weight-bearing and non-weight-bearing and swelling was noted.  Metatarsalgia was found.  It was noted that the Veteran had undergone surgery for hallux valgus.  It was also noted that the Veteran's scar was not painful and/or unstable or a total area greater than 39 square cm.  

The Board finds that the Veteran's disability picture relative to her service-connected bilateral pes planus disability between October 23, 2012 and September 28, 2014, is found to be consistent with the 30 percent disability rating assigned for severe bilateral flatfoot.  The October 2012 VA examination and September 24, 2014 VA examination reports reflect that the Veteran had pain on manipulation of both feet.  Swelling and calluses were noted on the October 2012 VA examination report.  However, no marked pronation of the foot, inward bowing of the Achilles' tendon or marked inward displacement or severe spasms of the Achilles tendon on manipulation were found during this period on appeal.  While extreme tenderness of plantar surface was indicated at the October 2012 VA examination, it was not found on the September 24, 2014 VA examination.  As such, the Board finds that the objective evidence of record is against a finding that the Veteran's bilateral pes planus warrants a rating in excess of 30 percent for this period on appeal. 

The preponderance of the evidence is against the claim for a rating in excess of 30 percent between October 23, 2012 and September 28, 2014, for the Veteran's service-connected bilateral pes planus with plantar fasciitis and osteoarthritis; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.CA. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


C.  Increased Rating since September 29, 2014

A Foot Condition Disability Benefits Questionnaire dated on September 29, 2014, shows that the Veteran reported experiencing pain described as sharp and stabbing, in both feet and great toe joints.  She also reported cramping in her Achilles' tendon from time to time.  She noted that it was hard to walk and that it she could not stand for long periods of time. Upon examination, pain, pain on manipulation and swelling were noted.  Calluses were not found.  Extreme tenderness of plantar surfaces, decreased longitudinal arch height on weight-bearing marked deformity, marked pronation, marked deformity, weight-bearing line fall over or medial to the great toe, inward bowing of the Achilles' tendon and marked inward displacement or severe spasms of the Achilles tendon on manipulation were found.  No lower extremity deformity was noted. 

Functional loss of less movement than normal, excess fatigability, incoordination, pain on movement, pain on weight-bearing and non weight-bearing, swelling, instability, disturbance of locomotion, interference with sitting and interference with standing were noted.  It was noted that the Veteran used arch supports and orthotics for relief of symptoms.  No Morton's neuroma, metatarsalgia, hallux valgus, or pes cavus were found upon examination.  Hammertoe of the Veteran's 3rd, 4th and 5th digits, bilaterally, and mild hallus rigidus on the Veteran's right toe was noted.  It was noted that the Veteran's scars were not painful and/or unstable or a total area greater than 39 square cm.  

Upon review of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to a 50 percent disability rating for bilateral pes planus with plantar fasciitis and osteoarthritis from September 29, 2014.  During the September 2014 VA examination, there was objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasms of the tendo Achilles on manipulation.  While it was noted that the Veteran used arch supports and orthotics, improvement of the use of the devices was not indicated.  In deciding that a 50 percent rating is warranted, the Board has also considered the examiner's opinion that the Veteran's bilateral pes planus adversely impacted her ability to work by limiting her capacity for climbing on equipment.  The Veteran had noted this as one of her duties for her job.  A 50 percent rating is the highest rating available under Diagnostic Code 5276.  

For these reasons, the Board finds that beginning September 29, 2014, the Veteran's service-connected pes planus disability more nearly approximates the criteria for a higher 50 percent rating under Diagnostic Code 5276.  

The Board has considered the Veteran's complaints of pain, swelling and other reported functional impairment due to her bilateral foot symptoms throughout the period on appeal.  The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether other diagnostic codes pertaining to the foot which provide for ratings greater than 10 percent are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The evidence does not show the Veteran had symptoms of claw foot (pes cavus), or malunion or nonunion of the tarsal, or metatarsal bones during the period on appeal.  Thus, higher ratings are not warranted under Diagnostic Codes 5878 or 5283.  The Veteran is already receiving a separate 10 percent ratings for left and right bunionectomy disabilities under Diagnostic Code 5280.  Further, Diagnostic Codes 5277, 5279, 5281, and 5282 do not provide for a rating in excess of 10 percent.  Thus, a higher rating is not warranted under those Diagnostic Codes.

As concerns Diagnostic Code 5284, VA's General Counsel has issued a precedential opinion advising that this code contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998).  As noted, the Veteran is service-connected for bilateral pes planus and bunionectomy disabilities.  The rating schedule contains diagnostic codes specifically addressing these disabilities and therefore, consideration under Diagnostic Code 5284 is not warranted.

The Board has considered whether separate ratings are warranted for scars associated with the Veteran's service-connected bilateral foot disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  While the October 2012 VA examination showed that the Veteran's scars were painful and/or unstable or a total area greater than 39 square cm, the May 2009 and September 2014 VA examinations noted no pain or instability and the area was not greater than 39 square cm.  Based on the based on the totality of the record, the above evidence in this case does not reflect that the Veteran's scars are painful and/or unstable and the total area of all related scars was not greater than 39 square cm. (6 square inches).  As such a separate rating for scars is not warranted. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).

Other Considerations

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular rating criteria used to rate the Veteran's bilateral foot disability reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  Throughout the rating period on appeal, the Veteran's bilateral pes planus disability has been manifested by pain, indication of swelling and extreme tenderness, respectively for the staged ratings.  The schedular rating criteria provide for ratings based on these symptoms and manifestations; as such, referral for consideration of extraschedular ratings is not warranted.  There is nothing in her reported symptomatology or in how it affects her that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when such is raised expressly or implicitly by the record.  The May 2009 VA examination report shows that there was no limitation on the Veteran's usual occupation.  The October 2012 VA examination report shows that the Veteran's flatfoot impacted her ability to work, described as a partial impairment on the ability to run, jump and walk long distances.  But this level of occupational impairment is contemplated in the schedular ratings for her disability.  See 38 C.F.R. §§ 4.1, 4.15.  Her September 24, 2014 VA examination report shows her condition partially impaired her when running, jumping, climbing, walking long distances and standing for prolonged periods of time.  Her September 29, 2014 VA examination report reflects that her foot condition impaired her ability to climb on equipment to read meters and that she could not wear heavy steel-toed shoes.  But these concessions notwithstanding, there is never suggestion she is unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is required.



ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 23, 2012, for bilateral pes planus with plantar fasciitis and osteoarthritis, is denied.  

Entitlement to a disability rating in excess of 30 percent between October 23, 2012 and September 28, 2014, for bilateral pes planus with plantar fasciitis and osteoarthritis, is denied.

However, entitlement to a disability rating of 50 percent, but no higher, since September 29, 2014, for bilateral pes planus with plantar fasciitis and osteoarthritis, is granted - subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


